Exhibit 10.2


EXECUTION COPY


INCREMENTAL FACILITY AMENDMENT NO. 2 dated as of October 19, 2009 (this
“Amendment”), relating to the Credit Agreement dated as of June 27, 2001, as
amended and restated as of June 5, 2009 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Rite Aid Corporation,
a corporation organized under the laws of the State of Delaware (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”),
Citicorp North America, Inc., as administrative agent and collateral processing
agent (in such capacities, the “Administrative Agent”), and the other agents
party thereto.
 
RECITALS
 
A.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.  The rules of
construction specified in Section 1.03 of the Credit Agreement also apply to
this Amendment.
 
B.  Pursuant to Section 2.21 of the Credit Agreement, the Borrower has given the
Administrative Agent notice of its request to incorporate into the Credit
Agreement, pursuant to Incremental Facility Amendments, Incremental
Securitization Refinancing Facilities, including additional Revolving
Commitments in an aggregate principal amount of $175,000,000 and an increase to
the existing Tranche 4 Term Loans in an aggregate principal amount of
$125,000,000 (such increase in Tranche 4 Term Loans, the “Incremental Tranche 4A
Term Facility”).
 
C.  On the Amendment Effective Date (as defined below), the Borrower intends to
obtain an increase in the amount of Revolving Commitments pursuant to Section
2.21 of the Credit Agreement in an aggregate amount of $175,000,000 (the
“Revolving Commitment Increase”) to be made available to the Borrower by the
lenders signatory hereto (the “Revolving Commitment Increase Lenders”).  The
proceeds of Revolving Loans (if any) made on the Amendment Effective Date
pursuant to such Revolving Commitment Increase will be used on the Amendment
Effective Date, in accordance with the funding procedures set forth in Section
1.2(d) hereof, (a) first, to repay or repurchase Third Party Interests or
Indebtedness incurred pursuant to Section 6.01(a)(xvi)(A) of the Credit
Agreement (or to repurchase Securitization Assets that have been sold, conveyed
or otherwise transferred pursuant to any Securitization) and (b) second, to pay
fees and expenses incurred in connection with the foregoing.
 
D.  With respect to the Revolving Commitment Increase, (x) Citigroup Global
Markets Inc. (“CGMI”) and Wells Fargo Retail Finance, LLC (“WFRF”) will act as
joint lead arrangers and (y) CGMI, WFRF, Banc of America Securities LLC and
Goldman Sachs Credit Partners L.P. will act as joint bookrunning managers.
 
E.  This Amendment is an Incremental Facility Amendment providing for an
Incremental Securitization Refinancing Facility entered into pursuant to Section
2.21 of the Credit Agreement.


 
 

--------------------------------------------------------------------------------

 


AGREEMENTS
 
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Loan Parties, the Revolving Commitment Increase Lenders and the
Administrative Agent hereby agree as follows:
 
ARTICLE I
 
Amendment
 
SECTION 1.1.  Amendment of the Credit Agreement. i) Effective as of the
Amendment Effective Date, for all purposes of the Senior Loan Documents, the
Revolving Commitment Increase of each Revolving Commitment Increase Lender, and
the Loans made by each Revolving Commitment Increase Lender pursuant to such
Revolving Commitment Increase, shall constitute a “Revolving Commitment” and
“Revolving Loans”, respectively, under the Credit Agreement.
 
(b)  For the avoidance of doubt, nothing contained herein shall affect (i) the
LC Commitment of any Issuing Bank or (ii) the obligation of the Swingline Lender
to make Swingline Loans pursuant to Section 2.04 of the Credit Agreement, in
each case as in effect immediately prior to the Amendment Effective Date.
 
SECTION 1.2.  Revolving Commitment Increase. ii) As of the date hereof, each
Revolving Commitment Increase Lender hereby commits to provide such portion of
the Revolving Commitment Increase set forth in its signature page to this
Amendment, subject to the terms and conditions set forth herein.
 
(b)  Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (i) each Lender that has executed and delivered to the
Administrative Agent, on the date hereof, a signature page to this Amendment as
a “Revolving Commitment Increase Lender” shall become or continue to be, as
applicable, a Revolving Lender and a Lender under the Credit Agreement and (ii)
the additional Revolving Commitment of each Revolving Commitment Increase Lender
will be the amount of the commitment set forth with respect to such Revolving
Commitment Increase Lender on Annex I hereto.
 
(c)  On the Amendment Effective Date, each Revolving Lender immediately prior to
the effectiveness of this Amendment will automatically and without further act
be deemed to have assigned to each Revolving Commitment Increase Lender, and
each such Revolving Commitment Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Lender’s
participations under the Credit Agreement in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations under the Credit Agreement in Letters of Credit and
(ii) participations under the Credit Agreement in Swingline Loans held by each
Revolving Lender (including each such Revolving Commitment Increase Lender) will
equal the


 
 

--------------------------------------------------------------------------------

 


percentage of the aggregate Revolving Commitments of all Revolving Lenders
represented by such Revolving Lender’s Revolving Commitment.
 
(d)  If there are any Revolving Loans outstanding immediately prior to the
Amendment Effective Date, such Loans shall be prepaid by the Borrower on the
Amendment Effective Date, including pursuant to a refinancing of such Revolving
Loans (subject to satisfaction of applicable borrowing conditions under
Section 4.02 of the Credit Agreement) with Revolving Loans made on such date by
the Revolving Lenders (including the Revolving Commitment Increase Lenders) in
accordance with their Applicable Percentages of the Revolving Commitments.  In
order to effect any such refinancing, each Revolving Lender (including any
Revolving Commitment Increase Lender) shall transfer to the Administrative Agent
funds equal to the excess of its Applicable Percentage (after giving effect to
this Amendment) of the aggregate amount of Revolving Loans to be made on the
Amendment Effective Date over the amount, if any, of such Revolving Lender’s
Revolving Loans outstanding immediately prior to the Amendment Effective Date,
and any such outstanding Revolving Loans of such Revolving Lender will be deemed
to have been repaid with the proceeds of an equivalent principal amount of
Revolving Loans deemed made by such Revolving Lender on the Amendment Effective
Date.
 
(e)  The effectiveness of the Revolving Commitment Increase pursuant to
Section 1.2(b) above, on the Amendment Effective Date, is subject to the
satisfaction of the following conditions:
(i) After giving effect to the Revolving Commitment Increase on the Amendment
Effective Date, the conditions set forth in paragraphs (a), (b) and (c) of
Section 4.02 of the Credit Agreement shall be satisfied on and as of the
Amendment Effective Date, and the Administrative Agent shall have received a
certificate of a Financial Officer dated the Amendment Effective Date to such
effect.
 
(ii) The Collateral and Guarantee Requirement shall have been satisfied.
 
(iii) The Administrative Agent shall have received a favorable legal opinion of
each of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower
and (ii) Marc Strassler, General Counsel of the Borrower, in each case addressed
to the Administrative Agent and the Lenders under the Credit Agreement,
including the Revolving Commitment Increase Lenders, and dated the Amendment
Effective Date, in substantially the forms thereof delivered in connection with
the 2009 Amendment and Restatement Agreement, modified, however, to address the
Revolving Commitment Increase and this Amendment, and covering such other
matters relating to the Loan Parties, the other Senior Loan Documents, the
Senior Collateral and the transactions contemplated hereby to occur on the
Amendment Effective Date as the Administrative Agent may reasonably request, and
otherwise reasonably satisfactory to the Administrative Agent.  The Borrower
hereby requests such counsel to deliver such opinions.
 
(iv) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating


 
 

--------------------------------------------------------------------------------

 


to the good standing of the Borrower and the organization and existence of each
Loan Party, the organizational documents of each Loan Party, the resolutions of
each Loan Party that authorize the transactions contemplated hereby, the
incumbency and authority of the Person or Persons executing and delivering the
Amendment and the other documents contemplated hereby, all in form and substance
reasonably satisfactory to the Administrative Agent.
 
(v) The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Financial Officer of the Borrower,
certifying that the representations and warranties set forth in Section 2.1
hereof are true and correct as of the Amendment Effective Date and, if a
Financial Covenant Effectiveness Period is then occurring, setting forth a
reasonably detailed calculation demonstrating compliance with Section 6.12 of
the Credit Agreement (calculated, after giving effect to the any Revolving Loans
made pursuant to this Amendment and the Incremental Tranche 4A Term Facility, on
a pro forma basis to give effect to the substantially simultaneous repayments or
repurchases of Third Party Interests or Indebtedness incurred under Section
6.01(a)(xvi)(A) of the Credit Agreement (and the related repurchases of
Securitization Assets and cessation of future purchases of Securitization
Assets)).
 
(vi) The Administrative Agent shall have received from the Borrower (i) one or
more notices pursuant to Section 2.11(f) of the Credit Agreement of the
prepayment on the Amendment Effective Date of all Revolving Loans, if any,
outstanding immediately prior to the Amendment Effective Date, as contemplated
by Section 1.2(d) hereof, and (ii) a Borrowing Request in a form acceptable to
the Administrative Agent requesting Revolving Lenders (including Revolving
Commitment Increase Lenders) to make Revolving Loans on the Amendment Effective
Date in an aggregate amount sufficient to provide (after giving effect to any
anticipated use by the Borrower of other funds) for the prepayment of
outstanding Revolving Loans pursuant to clause (i) above and the satisfaction of
the condition set forth in Section 1.3(e) hereof.
 
(vii) After giving effect to the borrowing of Revolving Loans referred to in
Section 1.2(d)(vi) above and the Incremental Tranche 4A Term Facility, the
Borrowing Base Amount on the Amendment Effective Date shall be no less than the
sum of (A) the aggregate principal amount of Loans outstanding on the Amendment
Effective Date, (B) the LC Exposure on the Amendment Effective Date and (C) any
Additional Senior Debt outstanding on the Amendment Effective Date.  The
Administrative Agent and the Borrowing Base Agent shall have received a
completed Borrowing Base Certificate dated the Amendment Effective Date and
signed by a Financial Officer.
 
(viii) The conditions to effectiveness of this Amendment set forth in
Section 1.3 hereof (other than paragraph (b) thereof) shall have been satisfied.
 
(ix) Each Subsidiary Guarantor shall have entered into a Reaffirmation Agreement
pursuant to which such Subsidiary Guarantor reaffirms its obligations


 
 

--------------------------------------------------------------------------------

 
 
under the Senior Subsidiary Guarantee Agreement and the other Senior Collateral
Documents, in form and substance reasonably satisfactory to the Administrative
Agent.
 
SECTION 1.3.  Amendment Effectiveness.  The commitments referred to in Section
1.2(a) above shall become effective upon the execution and delivery of this
Amendment on the date hereof.  The remainder of this Amendment shall become
effective as of the first date (the “Amendment Effective Date”) on which the
following conditions have been satisfied:
 
(a)  The Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of (i) the
Borrower, (ii) each Subsidiary Loan Party, (iii) each Revolving Commitment
Increase Lender and (iv) the Administrative Agent.  The aggregate amount of
Revolving Commitment Increase shall not exceed $175,000,000.
 
(b)  The conditions to the effectiveness of the Revolving Commitment Increase
set forth in Section 1.2(e) hereof (other than clause (viii) thereof) shall have
been satisfied.
 
(c)  All Revolving Loans outstanding immediately prior to the Amendment
Effective Date shall have been prepaid, and the Administrative Agent shall have
received, for the accounts of the Revolving Lenders party to the Credit
Agreement immediately prior to the Amendment Effective Date, all accrued and
unpaid interest on the Revolving Loans up to but excluding the Amendment
Effective Date.
 
(d)  The Borrower shall have obtained (i) the Incremental Tranche 4 Term
Facility and (ii) Permitted Second Priority Debt in the form of second priority
senior secured notes due 2019 in an aggregate principal amount of not less than
$250,000,000.
 
(e)  The Administrative Agent shall have received payment, for the accounts of
the Revolving Commitment Increase Lenders, of an amendment fee in an amount
equal to 1.5% of the Revolving Commitment Increase of each Revolving Commitment
Increase Lender.
 
(f)  All Third Party Interests or Indebtedness incurred pursuant to Section
6.01(a)(xvi)(A) of the Credit Agreement shall have been paid in full and/or all
Securitization Assets that have been sold, conveyed or otherwise transferred
pursuant to any Securitization shall have been repurchased (or arrangements for
such payments and repurchases satisfactory to the Administrative Agent shall be
in effect), and, upon such repayments and/or repurchases, (x) no Third Party
Interests or Indebtedness incurred pursuant to Section 6.01(a)(xvi)(A) of the
Credit Agreement shall remain outstanding, (y) all commitments of the Borrower
and the Subsidiaries to sell, convey or otherwise transfer Securitization Assets
pursuant to any Securitization shall be terminated and (z) all Securitization
Assets that remain outstanding and were previously sold, conveyed or otherwise
transferred pursuant to any Securitization shall have been repurchased by or
otherwise transferred to the Borrower or a Subsidiary Guarantor, and the
Administrative Agent shall have received reasonably satisfactory evidence of the
foregoing.


 
 

--------------------------------------------------------------------------------

 


(g)  To the extent invoiced prior to the Amendment Effective Date, the
Administrative Agent and the Borrowing Base Agents shall have received payment
or reimbursement of their reasonable out-of-pocket expenses in connection with
this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and the Borrowing Base Agents.
 
(h)  To the extent invoiced prior to the Amendment Effective Date, the
Administrative Agent shall have received, for the accounts of the Revolving
Commitment Increase Lenders, payment of all fees and other amounts owed to such
Revolving Commitment Increase Lenders by the Borrower on the Amendment Effective
Date in connection with this Amendment and the transactions contemplated hereby.
 
The Administrative Agent shall notify the Borrower, the Revolving Commitment
Increase Lenders and the other Lenders of the Amendment Effective Date and such
notice shall be conclusive and binding.  Notwithstanding the foregoing, the
amendment effected hereby shall not become effective, and the obligations of the
Revolving Commitment Increase Lenders hereunder to provide the Revolving
Commitment Increase will automatically terminate, if each of the conditions set
forth or referred to in Section 1.3 hereof has not been satisfied at or prior to
11:59 p.m., New York City time, on October 30, 2009.
 
ARTICLE II
 
Miscellaneous
 
SECTION 2.1.  Representations and Warranties.  iii)To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Lenders, including the Revolving Commitment Increase Lenders, and
the Administrative Agent that, as of the Amendment Effective Date and after
giving effect to the transactions and amendments to occur on the Amendment
Effective Date:
 
(i) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes, and the Credit Agreement, as amended hereby on the
Amendment Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
(ii) After giving effect to the Revolving Commitment Increase and the other
transactions to be consummated on the Amendment Effective Date, the Borrower
will be in compliance with the penultimate sentence of Section 2.21 of the
Credit Agreement.  The Borrower confirms that such provision will, on and after
the Amendment Effective Date, constitute a negative covenant for purposes of the
Credit Agreement.
 
SECTION 2.2.  Effect of Amendment.  iv)Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or


 
 

--------------------------------------------------------------------------------

 
 
otherwise affect the rights and remedies of, the Lenders or the Agents under the
Credit Agreement or any other Senior Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Senior Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Nothing herein shall be deemed to entitle
any Loan Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Senior Loan Document in similar
or different circumstances.  This Amendment shall apply to and be effective only
with respect to the provisions of the Credit Agreement and the other Senior Loan
Documents specifically referred to herein.
 
(b)  On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Credit Agreement, “thereunder”, “thereof”,
“therein” or words of like import in any other Senior Loan Document, shall be
deemed a reference to the Credit Agreement, as amended hereby.  This Amendment
shall constitute a “Senior Loan Document” for all purposes of the Credit
Agreement and the other Senior Loan Documents.
 
SECTION 2.3.  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
 
SECTION 2.4.  Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.
 
SECTION 2.5.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same
instrument.  Delivery of any executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart hereof.
 
SECTION 2.6.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.
 
RITE AID CORPORATION,
by
 
/s/ Frank Vitrano
 
Name: Frank Vitrano
 
Title:    Senior Executive Vice President, Chief Financial Officer and Chief
Administrative Officer





EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE A HERETO,
by
 
/s/ Marc Strassler
 
Name: Marc Strassler
 
Title:    Authorized Signatory





CITICORP NORTH AMERICA, INC.,
as Administrative Agent and Collateral Agent,
by
 
 /s/ Thomas M. Halsch
 
Name:  Thomas M. Halsch
 
Title:     Vice President





 
 

--------------------------------------------------------------------------------

 




Revolving Commitment Increase Lender signature page to
the Incremental Facility Amendment No. 2 dated as of
October 19, 2009 to the Rite Aid Credit Agreement


To approve the Amendment:
 
Name of Revolving Commitment Increase Lender
 
Citicorp North America, Inc.
Revolving Commitment Increase:
 
$50,000,000.00
   
by
     /s/ Thomas M. Halsch
 
   
Name: Thomas M. Halsch
   
Title:   Vice President
 



by
     
*
 
 
Name:
   
Title:
 






--------------------------------------------------------------------------------

* For Lenders requiring a second signature line.


 
 

--------------------------------------------------------------------------------

 




Revolving Commitment Increase Lender signature page to
the Incremental Facility Amendment No. 2 dated as of
October 19, 2009 to the Rite Aid Credit Agreement


To approve the Amendment:
 
Name of Revolving Commitment Increase Lender
 
Wells Fargo Retail Finance, LLC
Revolving Commitment Increase:
 
$50,000,000.00
   
by
     /s/ Matthew N. Williams
 
   
Name: Matthew N. Williams
   
Title:   SVP
 



by
     
*
 
 
Name:
   
Title:
 






--------------------------------------------------------------------------------

* For Lenders requiring a second signature line.


 
 

--------------------------------------------------------------------------------

 




Revolving Commitment Increase Lender signature page to
the Incremental Facility Amendment No. 2 dated as of
October 19, 2009 to the Rite Aid Credit Agreement


To approve the Amendment:
 
Name of Revolving Commitment Increase Lender
 
Goldman Sachs Credit Partners L.P.
Revolving Commitment Increase:
 
$50,000,000.00
   
by
   
 /s/ Alexis Maged
 
   
Name: Alexis Maged
   
Title:   Authorized Signatory
 



by
     
*
 
 
Name:
   
Title:
 






--------------------------------------------------------------------------------

 
* For Lenders requiring a second signature line.


 
 

--------------------------------------------------------------------------------

 




Revolving Commitment Increase Lender signature page to
the Incremental Facility Amendment No. 2 dated as of
October 19, 2009 to the Rite Aid Credit Agreement


To approve the Amendment:
Name of Revolving Commitment Increase Lender
 
BANK OF AMERICA, N.A.
Revolving Commitment Increase:
 
$25,000,000.00
by
     /s/ Richard D. Hill, Jr.
 
   
Name: Richard D. Hill, Jr.
   
Title:   Managing Director
 



by
     
*
 
 
Name:
   
Title:
 






--------------------------------------------------------------------------------

* For Lenders requiring a second signature line.


 
 

--------------------------------------------------------------------------------

 
 
Annex I


REVOLVING COMMITMENT INCREASES
Revolving Commitment Increase Lender
Amount
   
Citicorp North America Inc.
$50,000,000
   
Wells Fargo Retail Finance, LLC
$50,000,000
   
Goldman Sachs Credit Partners, L.P.
$50,000,000
   
Bank of America, N.A.
$25,000,000
   
TOTAL
$175,000,000







 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B


SUBSIDIARY LOAN PARTIES


1.
112 Burleigh Avenue Norfolk, LLC
   
2.
1515 West State Street Boise, Idaho, LLC
   
3.
1740 Associates, L.L.C.
   
4.
3581 Carter Hill Road–Montgomery Corp.
   
5.
4042 Warrensville Center Road – Warrensville Ohio, Inc.
   
6.
5277 Associates, Inc.
   
7.
537 Elm Street Corp.
   
8.
5600 Superior Properties, Inc.
   
9.
657-659 Broad St. Corp.
   
10.
764 South Broadway-Geneva, Ohio, LLC
   
11.
Ann & Government Streets - Mobile, Alabama, LLC
   
12.
Apex Drug Stores, Inc.
   
13.
Broadview and Wallings-Broadview Heights Ohio, Inc.
   
14.
Brooks Pharmacy, Inc.
   
15.
Central Avenue and Main Street – Petal, MS, LLC
   
16.
Eagle Managed Care Corp.
   
17.
Eckerd Corporation
   
18.
Eckerd Fleet, Inc.
   
19.
EDC Drug Stores, Inc.
   
20.
Eighth and Water Streets – Urichsville, Ohio, LLC
   
21.
England Street-Asheland Corporation
   
22.
Fairground, L.L.C.
   
23.
GDF, Inc.





 
 

--------------------------------------------------------------------------------

 




24.
Genovese Drug Stores, Inc.
   
25.
Gettysburg and Hoover-Dayton, Ohio, LLC
   
26.
Harco, Inc.
   
27.
K & B Alabama Corporation
   
28.
K & B Louisiana Corporation
   
29.
K & B Mississippi Corporation
   
30.
K & B Services, Incorporated
   
31.
K & B Tennessee Corporation
   
32.
K&B Texas Corporation
   
33.
K & B, Incorporated
   
34.
Keystone Centers, Inc.
   
35.
Lakehurst and Broadway Corporation
   
36.
Maxi Drug North, Inc.
   
37.
Maxi Drug South, L.P.
   
38.
Maxi Drug, Inc.
   
39.
Maxi Green Inc.
   
40.
Mayfield & Chillicothe Roads – Chesterland, LLC
   
41.
MC Woonsocket, Inc.
   
42.
Munson & Andrews, LLC
   
43.
Name Rite, L.L.C.
   
44.
Northline & Dix – Toledo – Southgate, LLC
   
45.
P.J.C. Distribution, Inc.
   
46.
P.J.C. Realty Co., Inc.
   
47.
Patton Drive and Navy Boulevard Property Corporation
   
48.
Paw Paw Lake Road & Paw Paw Avenue–Coloma, Michigan, LLC





 
 

--------------------------------------------------------------------------------

 


49.
PDS-1 Michigan, Inc.
   
50.
Perry Distributors, Inc.
   
51.
Perry Drug Stores, Inc.
   
52.
PJC Dorchester Realty LLC
   
53.
PJC East Lyme Realty LLC
   
54.
PJC Haverhill Realty LLC
   
55.
PJC Hermitage Realty LLC
   
56.
PJC Hyde Park Realty LLC
   
57.
PJC Lease Holdings, Inc.
   
58.
PJC Manchester Realty LLC
   
59.
PJC Mansfield Realty LLC
   
60.
PJC New London Realty LLC
   
61.
PJC of Cranston, Inc.
   
62.
PJC of East Providence, Inc.
   
63.
PJC of Massachusetts, Inc.
   
64.
PJC of Rhode Island, Inc.
   
65.
PJC of Vermont Inc.
   
66.
P.J.C. of West Warwick, Inc.
   
67.
PJC Peterborough Realty LLC
   
68.
PJC Providence Realty LLC
   
69.
PJC Realty MA, Inc.
   
70.
PJC Realty N.E. LLC
   
71.
PJC Revere Realty LLC
   
72.
PJC Special Realty Holdings, Inc.
   
73.
Ram-Utica, Inc.





 
 

--------------------------------------------------------------------------------

 




74.
RDS Detroit, Inc.
   
75.
Read's Inc.
   
76.
Rite Aid Drug Palace, Inc.
   
77.
Rite Aid Hdqtrs. Corp.
   
78.
Rite Aid of Alabama, Inc.
   
79.
Rite Aid of Connecticut, Inc.
   
80.
Rite Aid of Delaware, Inc.
   
81.
Rite Aid of Florida, Inc.
   
82.
Rite Aid of Georgia, Inc.
   
83.
Rite Aid of Illinois, Inc.
   
84.
Rite Aid of Indiana, Inc.
   
85.
Rite Aid of Kentucky, Inc.
   
86.
Rite Aid of Maine, Inc.
   
87.
Rite Aid of Maryland, Inc.
   
88.
Rite Aid of Massachusetts, Inc.
   
89.
Rite Aid of Michigan, Inc.
   
90.
Rite Aid of New Hampshire, Inc.
   
91.
Rite Aid of New Jersey, Inc.
   
92.
Rite Aid of New York, Inc.
   
93.
Rite Aid of North Carolina, Inc.
   
94.
Rite Aid of Ohio, Inc.
   
95.
Rite Aid of Pennsylvania, Inc.
   
96.
Rite Aid of South Carolina, Inc.
   
97.
Rite Aid of Tennessee, Inc.
   
98.
Rite Aid of Vermont, Inc.





 
 

--------------------------------------------------------------------------------

 




99.
Rite Aid of Virginia, Inc.
   
100.
Rite Aid of Washington, D.C., Inc.
   
101.
Rite Aid of West Virginia, Inc.
   
102.
Rite Aid Realty Corp.
   
103.
Rite Aid Rome Distribution Center, Inc.
   
104.
Rite Aid Services, L.L.C.
   
105.
Rite Aid Transport, Inc.
   
106.
RX Choice, Inc.
   
107.
Seven Mile and Evergreen – Detroit, LLC
   
108.
Silver Springs Road – Baltimore, Maryland/One, LLC
   
109.
Silver Springs Road – Baltimore, Maryland/Two, LLC
   
110.
State & Fortification Streets – Jackson, Mississippi, LLC
   
111.
State Street and Hill Road – Gerard, Ohio, LLC
   
112.
The Lane Drug Company
   
113.
Thrift Drug Services, Inc.
   
114.
Thrift Drug, Inc.
   
115.
Thrifty Corporation
   
116.
Thrifty PayLess, Inc.
   
117.
Tyler and Sanders Roads, Birmingham – Alabama, LLC
   
118.
Rite Aid Payroll Management, Inc.
   
119.
Rite Aid Online Store, Inc
   
120.
Rite Fund, Inc.
   
121.
Rite Investments Corp.
   
122.
Rite Aid Hdqtrs. Funding, Inc.
   
123.
EDC Licensing, Inc.





 
 

--------------------------------------------------------------------------------

 




124.
JCG Holdings (USA), Inc.
   
125.
JCG (PJC) USA, LLC
   
126.
The Jean Coutu Group (PJC) USA, Inc.





 

